Exhibit 10(xxv)

[ENCANA LETTERHEAD]

October 21, 2014

Nucor Energy Holdings Inc.

1915 Rexford Road

Charlotte, North Carolina 28211

Attn: Chief Financial Officer

Attn: Mr. Brad True

 

  RE:

First Amendment to the BJU Carry and Earning Agreement (“Agreement”) effective

      

November 1, 2012 by and among Encana Oil & Gas (USA) Inc. (“Encana”), Nucor

      

Energy Holdings Inc. and Nucor Corporation (collectively, “Nucor”)

Dear Brad:

Pursuant to our recent discussions, Encana and Nucor (collectively, the
“Parties”) have agreed to amend the Agreement to revise the drilling schedule
for 2015 and provide for an optional Head’s Up Well drilling program in calendar
year 2016.

In light of the foregoing, and in consideration of the mutual covenants and
agreements herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

AGREEMENT

 

  1.

Defined Terms.    Each capitalized term used in this first amendment (“First
Amendment”), to the extent not expressly defined herein, shall have the same
meaning ascribed to such term in the Agreement.

 

  2.

Amendment to Section 2.2A of the Agreement.    The second sentence in
Section 2.2A is hereby deleted and replaced with the following two sentences:

During calendar year 2015, the Parties agree that drilling operations will be
limited to [***] total Carry Wells on the [***] of the Big Jimmy Unit, which
comprises a portion of the Property. For the calendar year 2016 and thereafter,
Encana shall spud a minimum of [***] and a maximum of [***] Carry Wells in each
calendar year until such time as the Carry Well Threshold has been met.

 

  3.

Addition of Section 2.4G to the Agreement.    The following provisions are
hereby incorporated into the Agreement as Section 2.4G and subsections:

 

      

2.4G. Optional HUW Program.

(i)     On or before September 1, 2015, Encana will offer to Nucor in writing
(“Optional HUW Program Notice”) the opportunity to participate in an optional
Head’s Up Well program (“Optional HUW Program”)

 

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

whereby [***] of the drilling rigs that would otherwise be dedicated to drilling
Carry Wells in calendar year 2016 would instead be dedicated to drilling only
Head’s Up Wells in calendar year 2016. The location of the Head’s Up Wells to be
drilled pursuant to the Optional HUW Program would be determined in a manner
consistent with Section 2.1B. Nucor shall have fifteen (15) days from receipt of
the Optional HUW Program Notice to make a one-time election in writing (“Nucor
Election”) to participate in the Optional HUW Program. If Nucor elects to
participate in the Optional HUW Program, Encana shall have fifteen (15) days
from receipt of the Nucor Election to advise Nucor in writing whether Encana
elects to participate in the Optional HUW Program (“Encana Election”). If Encana
elects not to participate in the Optional HUW Program, Nucor shall have fifteen
(15) days after receipt of the Encana Election to reaffirm the Nucor Election in
writing to Encana. Each Party shall be deemed to have elected not to participate
in the Optional HUW Program if it fails to timely provide its Election or
affirmation of its Election, as applicable, as required by this Section 2.4G(i).
If a Party elects to participate in the Optional HUW Program, it has elected to
participate in the entirety of the Program and may not decline to participate in
any Head’s Up Well drilled pursuant to the Optional HUW Program. If both Parties
decline to participate in the Optional HUW Program, Encana may, in its sole
discretion, release or redeploy the designated Head’s Up Well drilling rig to
non-Nucor drilling activity. The Parties expressly agree that Encana may
simultaneously drill Head’s Up Wells pursuant to the Optional HUW Program and
Carry Wells. The Parties further agree that any Head’s Up Wells drilled pursuant
to the Optional HUW Program shall (1) count toward satisfaction of the minimum
number of wells required to be drilled pursuant to Section 2.2A and (2) be
excluded from the number of Carry Wells used to determine the HUW Restriction
for calendar year 2017.

(ii)     So long as both Parties elect to participate, each Head’s Up Well
drilled pursuant to the Optional HUW Program shall be counted as one well toward
the Well Limit. If only Nucor participates, each Head’s Up Well drilled pursuant
to the Optional HUW Program shall be counted as two wells toward the Well Limit.

(iii)     If both Parties elect to participate in the Optional HUW Program, each
Party shall bear fifty percent (50%) of the costs of the Program. If Encana
elects not to participate in an Optional HUW Program and Nucor elects to proceed
with such Optional HUW Program, the Parties shall proceed in accordance with
Section 4.2.

 

  4.

Amendment to Section 2.1(H)(i) of the Agreement. Section 2.1(H)(i) of the
Agreement is hereby amended by adding the following sentence immediately after
the first sentence of such Section:

Notwithstanding anything to the contrary set forth herein, in the event any
changes in Applicable Law or interpretations thereof by any Governmental
Authorities have the effect of making the form of wellbore assignment attached
hereto as Exhibit C insufficient to grant to Nucor rights to Nucor Wells
(whether existing or subsequently completed), oil

 

[***] This confidential information has been omitted and filed separately with
the Securities and Exchange Commission pursuant to a request for confidential
treatment.



--------------------------------------------------------------------------------

and gas production therefrom and equipment related thereto, in each case as
contemplated in this Agreement or in the New Operating Agreement, the Parties
agree to amend any existing Wellbore Assignments as well as the form of wellbore
assignment to the extent necessary to preserve and maintain Nucor’s rights in
the foregoing as contemplated in this Agreement or in the New Operating
Agreement.

 

  5.

Amendment to Exhibit C of the Agreement.    The Exhibit C attached to the
Agreement is hereby deleted in its entirety and replaced with the Form of
Wellbore Assignment and Conveyance attached hereto as Exhibit C.

 

  6.

Execution.    This First Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and when taken together shall
constitute one and the same document. Facsimile and/or electronically
transmitted copies of signatures shall be binding.

 

  7.

Effect of Amendment.    Except as specifically amended by this First Amendment,
the terms and provisions stated in the Agreement, including all exhibits
thereto, remain in full force and effect as amended hereby and constitute the
entire agreement between the Parties relating to this matter and supersede all
prior and contemporaneous agreements and understandings of the Parties. In the
event of any inconsistency, the terms and provisions of this First Amendment
shall control over and modify the inconsistent terms and provisions of the
Agreement.

 

  8.

Binding Effect.    This First Amendment shall be binding upon and inure to the
benefit of the Parties’ permitted heirs, successors and assigns.

Sincerely,

Encana Oil & Gas (USA) Inc.

by its authorized agent,

Encana Services Company Ltd.

/s/ Jeffrey S. Balmer

Jeffrey S. Balmer

Vice President and General Manager

Western Operations

 

AGREED AND ACCEPTED, this 21st

day of October, 2014

AGREED AND ACCEPTED, this 21st

day of October, 2014

Nucor Energy Holdings Inc.

Nucor Corporation

By: /s/ Bradford G. True By: /s/ Bradford G. True

Bradford G. True

Vice President

Bradford G. True

General Manager



--------------------------------------------------------------------------------

EXHIBIT C

Attached to and made a part of the BJU Carry & Earning Agreement executed
October 31, 2012 but effective

November 1, 2012 by and between Encana Oil & Gas (USA) Inc. and Nucor Energy
Holdings Inc.

Form of Wellbore Assignment and Conveyance

 

THE STATE OF COLORADO § § KNOW ALL MEN BY THESE PRESENTS: §

THAT Encana Oil & Gas (USA) Inc., whose address is 370 17th Street, Suite 1700,
Denver, CO 80202 (hereinafter referred to as “Assignor”) for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
confessed, does hereby GRANT, BARGAIN, SELL, TRANSFER, ASSIGN, AND CONVEY unto
Nucor Energy Holdings Inc., whose address is 1915 Rexford Road, Charlotte, NC
28211 (hereinafter referred to as “Assignee”) an undivided fifty percent
(50.00%) of Assignor’s right, title, interest, and estate in and to the
following, subject to the limitations below (collectively, the “Assigned
Interests”):

 

  a.

The wells and their associated wellbores described on Exhibit A or, subject to
the terms and conditions of that certain unrecorded New Operating Agreement
dated effective November 1, 2012 by and between Assignor and Assignee, (i) any
plugging back, reworking or recompletion thereof through or from such wells and
their associated wellbores, and (ii) any perforation or stimulation of any of
the foregoing (each, individually, a “Well” and collectively, the “Wells”):

 

  b.

The rights in and to the oil and gas leases described on the attached Exhibit B
(“Leases”), and all pooled, communitized or unitized acreage which includes any
part of the Leases insofar and only insofar as said Leases and pooled,
communitized or unitized acreage are necessary to operate, maintain, produce and
plug and abandon the Wells.

 

  c.

All personal property and fixtures associated with the Wells, including without
limitation the following: all tubing, casing and other equipment in the
wellbore, wellhead equipment and surface production facilities.

 

  d.

All oil, gas, gas condensate, casinghead gas and/or all other liquid or gaseous
hydrocarbons and other substances produced therewith from the Wells.

Assignor and Assignee further agree as follows:

 

  1.

This Assignment is made and accepted subject to, and Assignee hereby assumes,
any and all overriding royalties, payments out of production, and other burdens
or encumbrances of record as of November 1, 2012 to the extent the same cover
and affect the Assigned Interests.



--------------------------------------------------------------------------------

  2.

Assignee accepts the Assigned Interests subject to all of the express and
implied covenants and obligations of the Leases, insofar as they relate to the
Assigned Interests.

 

  3.

This Assignment is made by Assignor and accepted by Assignee without any
warranty whatsoever and without warranty of title, either express or implied,
and without recourse, except that Assignor warrants title as against all parties
claiming an interest in the Assigned Interests by, through or under Assignor.
This Assignment is made with full substitution and subrogation of Assignee in
and to all covenants and warranties heretofore made or given by others.

 

  4.

This Assignment is made in accordance with, and is subject to all the terms,
provisions, and conditions of, that certain BJU Carry and Earning Agreement
effective November 1, 2012, between Assignor and Assignee (“Carry and Earning
Agreement”) which is incorporated by this reference the same as though fully set
out herein. However, this assignment is neither intended as, nor shall it be
deemed to accomplish, a merger of the terms and provisions directly set out
herein and the terms and provisions of said Carry and Earning Agreement. Should
there be any conflict between this Assignment and the Carry and Earning
Agreement, the terms and conditions set out in the Carry and Earning Agreement
shall prevail.

 

  5.

This Assignment is subject to that certain unrecorded New Operating Agreement
effective November 1, 2012.

 

  6.

The Assigned Interests do not include, and Assignor does not intend to assign
and Assignee does not intend to receive, any interest in the following to the
extent that such items do not directly relate to the operation of, and
production oil, gas, gas condensate, casinghead gas and/or all other liquid and
gaseous hydrocarbons and other substances produced therewith from, a Well: all
lands, minerals, oil and gas leases and lands pooled therewith, units, working
interests, executory interests, reversionary interests, net profits interests,
net revenue interests, term interests, royalty and overriding royalty interests,
fee interests, surface interests, and any other interests of a similar nature,
all contracts, agreements, licenses, and servitudes, all easements, leases,
surface use, and right-of-way agreements, all other property and equipment not
directly used in connection with the operation and production of the Wells and
any and all rights not expressly herein conveyed as part of the Assigned
Interests.

 

  7.

The Assigned Interests do not include, and Assignor does not intend to assign
and Assignee does not intend to receive, any overriding royalty interest owned
by Assignor in existence as of November 1, 2012, except as may be otherwise
provided in the Carry and Earning Agreement.

 

  8.

The Assigned Interest is hereby limited from the surface to the deepest depth
drilled in each Well.

TO HAVE AND TO HOLD the Assigned Interests unto Assignee and its successors and
assigns, subject to all the express and implied covenants and obligations of the
Leases and this Assignment.



--------------------------------------------------------------------------------

EXECUTED this ___ day of ____2014, but effective as of the date of first
production for each Well as set forth on Exhibit A.

 

ENCANA OIL & GAS (USA) INC.

by its authorized agent,

Encana Services Company Ltd.

By:       Constance D. Heath   Director, Land Negotiation, Western Operations

 

NUCOR ENERGY HOLDINGS INC. By:       Bradford G. True   Vice President



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

 

STATE OF COLORADO

§ §

CITY AND COUNTY OF DENVER

§

BEFORE ME, the undersigned authority, on this day personally appeared Constance
D. Heath, Director, Land Negotiation, Western Operations for Encana Services
Company Ltd, authorized agent for ENCANA OIL & GAS (USA) INC. known to me to be
the person whose name is subscribed to the foregoing instrument, and
acknowledged to me that she executed the same for the purposes and consideration
therein expressed and in the capacity therein stated.

GIVEN UNDER MY HAND AND OFFICIAL SEAL OF OFFICE on this ____ day of __________,
2014.

 

MY COMMISSION EXPIRES:     Notary Public in and for the State of Colorado

 

STATE OF    _________________________________

§

§

COUNTY OF    _______________________________

§

BEFORE ME, the undersigned authority, on this day personally appeared, Bradford
G. True, Vice President for NUCOR ENERGY HOLDINGS INC. known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.

GIVEN UNDER MY HAND AND OFFICIAL SEAL OF OFFICE on this ____ day of __________,
2014.

 

MY COMMISSION EXPIRES:     Notary Public

Recording Requested and when Recorded